UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1033



PATRICIA S. CHAFIN,

                                              Plaintiff - Appellant,

          versus


STATE FARM FIRE AND CASUALTY COMPANY,
a foreign insurance company,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CA-03-153-2)


Submitted:   May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Hobbs, LAW OFFICE OF MARK HOBBS, Chapmanville, West Virginia,
for Appellant. Jeffery S. Burgess, Charles S. Piccirillo, SHAFFER
& SHAFFER, P.L.L.C., Madison, West Virginia, Kelly R. Charnock,
SHAFFER & SHAFFER, P.L.L.C., Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Patricia S. Chafin appeals the district court’s order

granting summary judgment in favor of State Farm Fire and Casualty

Company. We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Chafin v. State Farm Fire and Casualty Co., No. CA-03-153-2 (S.D.W.

Va. Nov. 20, 2003).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -